de GRAEEENRIED, J.
In the case of Bryant v. Whisenant, 167 Ala. 325, 52 South. 525, 140 Am. St. Rep. 41, this court, after careful consideration, declared that: “Chapter 41 of the Code of 1907, which relates to the public school system of the state, contemplates that tuition shall be absolutely free to all minors of the state over the age of seven.”
In this same case the court also declared that school boards have a right to fix a reasonable incidental fee for heating and lighting the schoolroom, etc., and that they have the right to require, by reasonable regulations, that each child within school age, as a condition precedent to entering a public school as a pupil, to pay such incidental fee. Of course a rule fixing a reasonable incidental fee and requiring it to be paid on the first day of each month will be upheld by the courts.—Bryant v. Whisenant et al., supra. This discretion as to ‘incidental fees which is lodged in school boards must be reasonably exercised, and a school board will not be permitted to. exact tuition from a pupil of a public school under the guise of a mere incidental fee. Education of man is essential to his highest usefulness, and the children of the poor are, on this account, the peculiar objects of the care of the state. It is the purpose of our lawmakers (so far as the financial condition of the state will permit) to place within the reach of every child in the state an opportunity to obtain at least a rudimentary education, and school *85boards will not be permitted, under any pretense, to so exercise the discretion, which the law ex necessitate lodges in them, as to deny to any child of school age, who is within their jurisdiction, the privilege of attending his or her public school.
In the instant case it had' been found by experience that 25 cents per month was a sufficient incidental fee to be exacted from school children who attended this public school. The school board, however, raised this fee and made an assessment of 50 cents per month for pupils in the first, second, and third grades, 75 cents per month for pupils in the fourth, fifth, and sixth grades, and $1 per month for pupils in all of the grades higher than the sixth grade. This assessment was made as an incidental fee for the purpose of providing coal, heat, water, and other necessary supplies fo£ the school, and the balance, if any, to be paid “to teachers in order that the term of the school might be prolonged.” In other words, this assessment was, in fact, a charge, not only for the incidental expenses of the school, but for tuition. The desire of the school board (and of a majority of the patrons of this school) to prolong'the term of this school and thus render it more efficient was a laudable desire, but the board had no right, in order that it might accomplish this purpose, to require any child to pay a greater sum than his pro rata of such reasonable amount as would, in the usual course of things, meet the current monthly incidental expenses of the school.—Bryant v. Whisenant, supra.
The judgment of the trial court was in accordance with the above views, and the judgment of the trial court is affirmed.
Affirmed.
McClellan, Sayre, and Gardner, JJ., concur.